                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA

ALVIN NEIL SATTERFEAL and
MARY BECNEL SATTERFEAL
                                                             CIVIL ACTION
VERSUS
                                                             NO. 3:18-1021-JWD-EWD
LOANCARE, LLC, WELLS FARGO
HOME MORTGAGE, INC., and
THARPE FAMILY INS., LLC

                                     RULING AND ORDER

        This matter is before the Court on Wells Fargo Bank, N.A.’s Motion to Dismiss,

(“Motion”) filed by Wells Fargo Bank, NA (“Wells Fargo” or “Defendant”). (Doc. 41.) In

response, Alvin and Mary Satterfeal, (“Plaintiffs”) filed a Memorandum in Opposition to Motion

to Dismiss (“Response”). (Doc. 46.) In reply, Defendant filed Wells Fargo Bank, N.A.’s Reply in

Support of Motion to Dismiss. (Doc. 47.) Oral argument is not necessary. Having considered the

parties arguments, the facts alleged in the Amended Complaint, and the law, the Court will grant

in part and deny in part the Motion as follows.

        The Court will deny the Motion as to the claim for breach of contract because Plaintiffs

have alleged sufficient facts to state a claim that Wells Fargo breached provisions of the

mortgage agreement between the parties. The Court will grant the Motion as to all other claims

raised against Wells Fargo and dismiss those claims with prejudice because Amended Complaint

does not state a claim against Wells Fargo under state law for negligence, breach of fiduciary

duty, or for vicarious liability.

                                              FACTS

        For the purpose of ruling on the Motion, the Court accepts the following facts as true.

Plaintiffs owned a number of residential properties, three of which are mortgaged to Wells Fargo
and assigned to Loan Care, LLC for servicing. (Doc. 32 at ¶ 2.) Under the terms of the mortgage

agreement between Plaintiffs and Wells Fargo, Wells Fargo owed contractual obligations to

accept the agreed payments from plaintiffs, to correctly apply them to the loan obligations,

including the requisite escrow account, and to manage and apply all funds in accordance with the

loan contract terms and provisions.” (Id. at 14.) Wells Fargo delegated its contractual obligations

to LoanCare. (Id.)

       Tharpe Family Insurance, LLC was the retail insurance broker for the flood and casualty

insurance coverages on each of Plaintiffs’ properties through United National Insurance

Company. (Id. at ¶ 3.) The insurance premiums for the three mortgaged properties were required

to be paid through the lenders’ escrow departments. (Id. ¶¶ 7 and 11.) Tharpe, as Plaintiffs’

agent, was to bill LoanCare and/or Wells Fargo for premiums for the mortgaged properties. (Id.

at ¶8.) The premiums were to be paid out of Plaintiffs’ LoanCare and/or Wells Fargo escrow

accounts. (Id.) Tharpe incorrectly billed the lenders for all of the properties and not just the three

properties that were subject to Wells Fargo’s mortgages. (Id.) Because of Tharpe’s mishandling,

“Wells Fargo and LoanCare charged plaintiffs’ escrow account for thousands of dollars in

premiums that were not owed, resulting in adjusted monthly notes that were double or triple the

original payments as provided by the original loan disclosures and mortgage documents.” (Id.)

       Plaintiffs also allege that they informed Wells Fargo and LoanCare that the premiums

due were incorrect and should be corrected. (Id. at ¶ 9.) Wells Fargo and/or LoanCare allegedly,

“refused or neglected to respond to plaintiffs’ requests to correct the mortgage loan escrow

accounts and payments, to accept the correct payments, and to apply payments that plaintiffs

remitted to the loan, which were refused by LoanCare.” (Id.)
        Based on the Defendants refusal to correct the errors that Plaintiffs pointed out, Plaintiffs

stopped remitting checks (Id. at 10.) Wells Fargo and LoanCare placed the loans in default

status. (Id.)

                                   APPLICABLE STANDARD

        In Johnson v. City of Shelby, Miss., 135 S. Ct. 346 (2014), the Supreme Court explained

“Federal pleading rules call for a ‘short and plain statement of the claim showing that the pleader

is entitled to relief,’ Fed. R. Civ. P. 8(a)(2); they do not countenance dismissal of a complaint for

imperfect statement of the legal theory supporting the claim asserted.” 135 S. Ct. at 346-47

(citation omitted).

        Interpreting Rule 8(a) of the Federal Rules of Civil Procedure, the Fifth Circuit has

explained:

        The complaint (1) on its face (2) must contain enough factual matter (taken as true)
        (3) to raise a reasonable hope or expectation (4) that discovery will reveal relevant
        evidence of each element of a claim. “Asking for [such] plausible grounds to infer
        [the element of a claim] does not impose a probability requirement at the pleading
        stage; it simply calls for enough facts to raise a reasonable expectation that
        discovery will reveal [that the elements of the claim existed].”

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 1965 (2007)).

        Applying the above case law, the Western District of Louisiana has stated:

        Therefore, while the court is not to give the “assumption of truth” to conclusions,
        factual allegations remain so entitled. Once those factual allegations are identified,
        drawing on the court's judicial experience and common sense, the analysis is
        whether those facts, which need not be detailed or specific, allow “the court to draw
        the reasonable inference that the defendant is liable for the misconduct alleged.”
        [Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)]; Twombly,
        55[0] U.S. at 556. This analysis is not substantively different from that set forth in
        Lormand, supra, nor does this jurisprudence foreclose the option that discovery
        must be undertaken in order to raise relevant information to support an element of
        the claim. The standard, under the specific language of Fed. R. Civ. P. 8(a)(2),
        remains that the defendant be given adequate notice of the claim and the grounds
        upon which it is based. The standard is met by the “reasonable inference” the court
       must make that, with or without discovery, the facts set forth a plausible claim for
       relief under a particular theory of law provided that there is a “reasonable
       expectation” that “discovery will reveal relevant evidence of each element of the
       claim.” Lormand, 565 F.3d at 257; Twombly, 55[0] U.S. at 556.

Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., No. 10-00177, 2011 WL 938785, at *3

(W.D. La. Feb. 9, 2011) (citation omitted).

       The Fifth Circuit further explained that all well-pleaded facts are taken as true and

viewed in the light most favorable to the plaintiff. Thompson v. City of Waco, Tex., 764 F.3d 500,

502–03 (5th Cir. 2014). The task of the Court is not to decide if the plaintiff will eventually be

successful, but to determine if a “legally cognizable claim” has been asserted.” Id. at 503.

                                           DISCUSSION

a. Count 1 – Breach of Contract

    1. Parties’ Arguments

       Wells Fargo argues that Plaintiffs’ Amended Complaint fails to state a claim for breach of

contract because it “fails to identify a single contractual provision that Wells Fargo allegedly

breached.” Wells Fargo likewise argues that Plaintiffs “have not listed a single payment Wells

Fargo refused to accept or any specific fund that Wells Fargo misapplied.” Plaintiffs respond that

the Amended Complaint’s reference to the mortgage contract as a whole is sufficient to put Wells

Fargo on notice of the breach of contract allegations. Plaintiffs argue that they are not required to

list the payments they allege Wells Fargo refused and that the Amended Complaint’s allegations

that

       Wells Fargo made payments out of [] plaintiffs’ escrow account for the premiums
       that were not applicable to any of the three mortgage properties, that were
       thousands of dollars in excess of what was owed under the mortgage contracts and
       that the payments for the correct amounts were not applied but were refused by
       Wells Fargo, who also refused or neglected to have a proper escrow analysis
       performed and correct the errors.
(Doc. 46 at 4.) Plaintiffs also list a number of transactions that they argue were misapplied. (Id.

at 4-5.)

    2. Analysis

           Although the factual allegations in the Amended Complaint are sparse, the Court finds

that the Amended Complaint contains sufficient facts to state a claim for breach of contract

against Wells Fargo. Under Louisiana law, a plaintiff must prove three essential elements in

order to prevail on a claim for breach of contract: (1) that the obligor undertook an obligation to

perform; (2) that the obligor failed to perform the obligation; and (3) that the failure to perform

this obligation resulted in damages to the plaintiff. Cent. Facilities Operating Co., LLC v.

Cinemark USA, Inc., 36 F.Supp.3d 700, 712 (M.D.La.2014); Favrot v. Favrot, 2010–0986

(La.App. 4 Cir. 02/09/11); 68 So.3d 1099, 1108–09.

           The first element is whether Wells Fargo undertook an obligation to perform. Both

parties agree that Wells Fargo held mortgages on three of Plaintiffs. (Doc. 41-1 at 4-5, Doc. 46 at

3-4 .) Further, the Amended Complaint specifically alleges that Wells Fargo owed Plaintiffs the

contractual obligations: “to accept the agreed payments from plaintiffs, to correctly apply them

to the loan obligations, including the requisite escrow account, and to manage and apply all

funds in accordance with the loan contract terms and provisions.” (Doc. 32 at ¶ 14.) These

allegations are sufficient to put Wells Fargo on notice of the provisions of the mortgages that are

the basis of Plaintiffs’ breach of contract claim.

           As to the second element, whether Wells Fargo failed to perform its obligation. The

Amended Complaint alleges that Wells Fargo failed to perform its obligation by charging the

Plaintiff’s escrow account for thousands of dollars in premiums that were not owed, refusing to

respond to Plaintiffs’ requests to correct the escrow accounts, and refusing to accept and apply

payments on the loans. (Doc. 32 at ¶¶ 8-9.) Plaintiffs do not specifically set out how these
actions breach a specific term in the mortgage, but taking the facts alleged in the Amended

Complaint as true and all reasonable inferences in favor of Plaintiffs, the allegations are

sufficient to state a claim that Wells Fargo breached its contractual obligation.

        As to the third element, whether Plaintiffs were damaged by Wells Fargo’s breach. The

Amended Complaint alleges that Plaintiffs were charged for “thousands of dollars in premiums

that were not owed” along with other damages. (Doc. 32 at ¶ 15.) These allegations are sufficient

to state a claim.

        Because the Amended Complaint sets forth sufficient facts as to each element to state a

claim for breach of contract, the Court will not dismiss Count 1.

b. Count 2 – Negligence

        Wells Fargo argues that the Amended Complaint fails to state a claim for negligence

because it does not allege any facts to establish that Wells Fargo owed Plaintiffs a duty of care

and how that duty of care was breached. Plaintiffs respond that the Amended Complaint states a

claim on all state law grounds.

        To state a viable claim for negligence in Louisiana, a plaintiff must allege: “(1) the

existence of a duty to conform one’s behavior to a specific standard; (2) the defendant failed to

conform to that duty; (3) the conduct was a cause in fact of the plaintiff’s injuries; (4) the

conduct was a legal cause of the plaintiff’s injuries; and that (5) actual damages resulted.”

Barnes v. Bass, 2006-80 (La. App. 3 Cir. 6/7/06), 933 So. 2d 241, 244 (citing Lemann v. Essen

Lane Daiquiris, Inc., 05–1095 (La.3/10/06), 923 So.2d 627). Plaintiffs have failed to allege

sufficient facts to show that Wells Fargo specifically owed them a duty of care, nor have they

alleged how Wells Fargo may have breached any duty it may have owed to them. Accordingly,

any negligence claim against Wells Fargo fails to state a claim upon which relief can be granted.
c. Count 3 – Breach of Fiduciary Duties

        Wells Fargo argues that the Amended Complaint fails to state a claim for breach of

fiduciary duty because it does not allege a special relationship between the parties or that Wells

Fargo enjoyed any advantage over Plaintiffs. Wells Fargo asserts that under Louisiana law, a

mortgage agreement does not create a fiduciary relationship. (Doc. 41-1 at 7, (citing LaBauve v.

JPMorgan Chase Bank, N.A., 2018 WL 1125660, at *3 (M.D. La. Mar. 1, 2018)).) Therefore, to

state a claim for breach of contract, Wells Fargo asserts that Plaintiffs must identify a written

agreement between the parties that sets out that Wells Fargo will act in a fiduciary capacity for

Plaintiffs. Plaintiffs respond that the Amended Complaint states a claim on all state law grounds

and reiterate that the Amended Complaint is sufficient to put Wells Fargo on notice of the claims

against it.

        Louisiana law provides:

        [n]o financial institution . . . shall be deemed or implied to be acting as a fiduciary,
        or have a fiduciary obligation or responsibility to its customers or to third parties ...
        unless there is a written agency or trust agreement under which the financial
        institution specifically agrees to act and perform in the capacity of a fiduciary.

La. R.S. § 6:1124. Thus, “dealings between lending institutions and borrowers are generally

considered to be arm’s length transactions which do not impose any independent duty of care on

the part of the lender.” Guimmo v. Albarado, 99-286 (La. App. 5 Cir. 7/27/99), 739 So.2d 973,

975. The elements of a breach-of-fiduciary-duty claim are: “(1) a breach by a fiduciary of an

obligation to another; (2) a knowing collusion or participation in the breach by the fiduciary; and

(3) damages suffered by another as a result of the breach.” Brockman v. Salt Lake Farm P'ship,

33, 938 (La. App. 2 Cir. 10/4/00), 768 So. 2d 836, 844. Further, the cause of action requires

proof of fraud, breach of trust, or action outside the limits of the fiduciary's authority, and the

burden of proof is on the plaintiff. Id.
        Plaintiffs have not alleged facts sufficient to satisfy each of these elements. Further, as

explained in LaBauve v. JPMorgan Chase Bank, N.A., “Plaintiffs’ mere assertion that their

mortgage with the Defendant creates a fiduciary relationship is contrary to the Fifth Circuit's

decision in Whitfield.” No. CV 17-259-SDD-RLB, 2018 WL 1125660, at *3 (M.D. La. Mar. 1,

2018) (citing Whitfield v. Countrywide Home Loans, Inc., 252 Fed. App’x 654, 656 (5th Cir.

2007)). “Plaintiff must specifically identify, not imply, a written agreement wherein [Wells

Fargo] agreed ‘to act and perform in the capacity of a fiduciary.’” Id. (citing La. R.S. § 6:1124).

As was the case in Fitch, Plaintiffs here have not alleged the existence of any written agreement

in which Wells Fargo “specifically agreed to act and perform in the capacity of a fiduciary, nor

did they allege any special circumstances in which a fiduciary relationship is ‘manifest.’” Fitch,

709 F. Supp. 2d at 517. Accordingly, Plaintiffs’ claim for breach of fiduciary duty against Wells

Fargo must be dismissed.

d. Count 4 – Vicarious Liability from LoanCare, LLC

    1. Parties Arguments

        Wells Fargo argues that Plaintiffs claim for vicarious liability fails because Plaintiffs

“have not provided any facts alleging that Wells Fargo had control over LoanCare’s business

decisions or knowledge of LoanCare’s actions relating to Plaintiffs’ account.” (Doc. 41 at 8.)

Specifically, Wells Fargo points out that although Plaintiffs string cite Louisiana Civil Code

articles relating to vicarious liability, they fail to allege any facts relating to those articles. (Doc.

41 at 9.) Last, Wells Fargo highlights that the Amended Complaint alleges that “Wells Fargo

executed an assignment of its interest and entrusted its assignee/agent, Loancare,” with the

account. (Doc. 32 at ¶ 7.) Therefore, without any facts stating Wells Fargo’s control over or

knowledge of LoanCare’s business judgment, Wells Fargo argues that the Amended Complaint

fails to allege a claim for vicarious liability.
        Plaintiffs respond that the Amended Complaint states a claim on all state law grounds.

Plaintiffs detail that the Amended Complaint’s allegations stating LoanCare was the

agent/assignee of Wells Fargo and therefore that Wells Fargo had a duty to monitor and

supervise its work is sufficient to state a claim for vicarious liability.

    2. Analysis

        Vicarious liability under Louisiana law is codified in the Louisiana Civil Code.

Specifically, Louisiana Civil Code article 2320 sets out, “Masters and employers are answerable

for the damage occasioned by their servants and overseers, in the exercise of the functions in

which they are employed.” Louisiana Civil Code article 2317 states, “We are responsible, not

only for the damage occasioned by our own act, but for that which is caused by the act of persons

for whom we are answerable, or of the things which we have in our custody.” La. Civ. Code art.

2317. The Louisiana Supreme Court explained the parameters of vicarious liability in LeBrane v.

Lewis stating,

        In Louisiana, as elsewhere, an employer (master) is liable for a tort committed by
        his employee (servant) if, at the time, the servant is acting within the scope of his
        employment—acting, as our Civil Code Article 2320 phrases it, ‘in the exercise of
        the functions in which . . . employed.’ Article 2320; Blanchard v. Ogima, 253 La.
        34, 215 So.2d 902 (1968); Comment, 33 La.L.Rev. 110 (1972).

LeBrane v. Lewis, 292 So. 2d 216, 217–18 (La. 1974); see Weaver v. City of Shreveport, 52,869

(La. App. 2 Cir. 8/14/19), 276 So. 3d 1091, 1095 (“A servant is one employed to perform

services in the affairs of another and who is subject to the other's control or right of control with

respect to the physical conduct in the performance of the services.”).

        In Christiana Tr. v. Riddle, the Fifth Circuit examined whether a plaintiff had stated a

claim that a mortgage holder was vicariously liable for the acts of its loan servicer. 911 F.3d 799,

803 (5th Cir. 2018). The Fifth Circuit explained that to plead vicarious liability, it is necessary to
allege facts showing that there is an agency relationship between the mortgage holder and the

loan servicer. The Fifth Circuit, interpreting federal common law,1 explained:

         To determine whether an agency relationship exists, the Supreme Court looks to
         the Restatement of Agency, which requires both the principal’s control over the
         agent and both parties’ consent to the agent’s acting on the principal’s behalf. Id. at
         286, 123 S.Ct. 824; see also Restatement (Third) of Agency § 1.01 cmt. f(1) (2006)
         (“An essential element of agency is the principal’s right to control the agent’s
         actions. ... The power to give interim instructions distinguishes principals in agency
         relationships from those who contract to receive services provided by persons who
         are not agents.”).

Christiana Tr. v. Riddle, 911 F.3d 799, 803 (5th Cir. 2018). Without facts detailing the

principal’s control over the agent, the Fifth Circuit held that the complaint failed to state a claim

that the mortgage holder was vicariously liable for the acts of its loan servicer.

         In a similar manner, Plaintiffs in this case have failed to allege any facts in support of the

conclusory allegation that LoanCare was Wells Fargo’s agent. The Amended Complaint states,

         Although Wells Fargo delegated LoanCare with its contractual obligations, Wells
         Fargo is still vicariously liable for the acts of its agent and/or its own negligence in
         failing to monitor, supervise, instruct, train or otherwise ensure that its assigned
         agent would carry out its contractual obligations in a reasonable, lawful and prudent
         manner, which Wells Fargo failed to do. Had Wells Fargo acted prudently and
         monitored, supervised, trained or compelled its agent/assignee, LoanCare to
         comply with the law and contract obligations, it might have prevented the acts that
         caused [P]laintiffs’ damage but failed to do so.

The Amended Complaint does not allege that Wells Fargo controlled or directed LoanCare’s

actions in servicing Plaintiffs’ loans. (Doc. 32 at ¶ 14(A).) The conclusory statement that

LoanCare is Wells Fargo’s agent is not sufficient to state a claim that Wells Fargo controlled

LoanCare and its servicing of Plaintiffs’ loan. Plaintiffs’ claim for vicarious liability will

therefore be dismissed.




1
  As stated by the Louisiana Supreme Court in LeBrane v. Lewis, the theory of vicarious liability under Louisiana civil
law is comparable with principles of common law. 292 So. 2d 216, 217–18 (La. 1974).
   e. Leave to Amend

       After identifying several deficiencies in the original complaint, this Court granted

plaintiffs leave to amend the complaint, which resulted in the Amended Complaint that is now

before the Court. Despite the opportunity to amend, plaintiffs have failed to allege particular

facts to support their claims for negligence, breach of fiduciary duties, and vicarious liability,

and have advanced conclusory statements or the same deficient arguments as before. The Court

therefore concludes that plaintiffs have already pled their best case and granting additional leave

to amend would be futile and cause needless delay.

                                          CONCLUSION

       IT IS HEREBY ORDERED that Wells Fargo’s Motion is denied in part, and granted in

part as follows:

   1. The Motion is DENIED as to the claim for breach of contract;

   2. The Motion is GRANTED as to the claims for negligence, breach of fiduciary duties and

       vicarious liability. These claims against Wells Fargo are DISMISSED WITH

       PREJUDICE.

       Signed in Baton Rouge, Louisiana, on November 5, 2019.


                                                             S
                                                  JUDGE JOHN W. deGRAVELLES
                                                  UNITED STATES DISTRICT COURT
                                                  MIDDLE DISTRICT OF LOUISIANA
